Case 1:15-cv-02739-LAP Document 310 Filed 04/28/21 Page 1of3
Case 1:15-cv-02739-LAP Document 309 Filed 04/27/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PETERSEN ENERGIA INVERSORA, S.A.U.
and PETERSEN ENERGIA, S.A.U.,
No. 15 Civ. 2739 (LAP)

Plaintiffs,
-against-
ARGENTINE REPUBLIC and YPF S.A.,,

Defendants.

 

ETON PARK CAPITAL MANAGEMENT,
L.P., ETON PARK MASTER FUND, LTD.,
and ETON PARK FUND L.P.,

No. 16 Civ. 8569 (LAP)
Plaintiffs,

-against-
ARGENTINE REPUBLIC and YPF 8.A.,

Defendants.

 

 

STIPULATION AND {PR

 

SED) ORDER
WHEREAS, on September 29, 2020, the Court entered a protective order governing
disclosure in the above-referenced actions (the “Protective Order”) (Dkts. 177 and 124), the
defined terms of which are adopted and used herein except as may be otherwise noted; and
WHEREAS, Burford Capital LLC (“Burford”), plaintiffs Petersen Energia Inversora,
S.A.U., Petersen Energia, $.A.U., Eton Park Capital Management, L.P., Eton Park Master Fund,

Ltd., and Eton Park Fund, L.P. (“Plaintiffs”), and defendants the Republic of Argentina and

 
Case 1:15-cv-02739-LAP Document 310 Filed 04/28/21 Page 2 of 3
Case 1:15-cv-02739-LAP Document 309 Filed 04/27/21 Page 2 of 3

YPF S.A. (“Defendants,” and together with Burford and Plaintiffs, the “Parties”) wish to
supplement the Protective Order with additional terms to which the Parties have agreed;

IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Parties
that:

1. Burford may designate its Confidential communications with auditors and
regulators as “Outside Counsel Only.”

2. Documents shall be designated “Outside Counsel Only” as set forth in Paragraph
5 of the Protective Order, except that the Producing Party shall also affix the words “OUTSIDE
COUNSEL ONLY” on the document.

3. Documents designated “Outside Counsel Only” shall not be disclosed by any
Receiving Party to anyone other than the categories of persons identified in subparagraphs 7(a)
(except in-house counsel), 7(c)-7(f), 7(g) (limited to use during deposition testimony and trial
testimony), 7(h)-(j), and 7(1) of the Protective Order. Notwithstanding the foregoing and for the
avoidance of doubt, Documents designated “Outside Counsel Only” shall not be shared with the
categories of persons identified in subparagraph 7(b), including in-house attorneys employed by
a Party.

A, Documents designated “Outside Counsel Only” shall be afforded all protections
applicable to, and other than with respect to disclosure pursuant to paragraph 3 above, treated in
the same manner as, documents designated Confidential under the Protective Order.

KELLOGG HANSEN TODD FIGEL & KING & SPALDING LLP
FREDERICK P.L.L.C,

 

 

 

By: _/s/ Mark. C. Hansen By: /s/ Reginald R. Smith
Mark C. Hansen Reginald R. Smith
Derek T. Ho Israel Dahan

1615 M Street, NW, Suite 400 Laura E. Harris

Washington, DC 20036 1185 Avenue of the Americas, 34" Floor

 
Case 1:15-cv-02739-LAP Document 310 Filed 04/28/21 Page 3 of 3

Case 1:15-cv-02739-LAP Document 309 Filed 04/27/21 Page 3 of 3

T: (202) 326-7900

Counsel for Plaintiffs Petersen Energia
Inversora, S.A.U., Petersen Energia, SAU,
Eton Park Capital Management, L.P., Eton Park
Master Fund, Lid., and Eton Park Fund, LP.

SULLIVAN & CROMWELL, LLP

By: _/s/ Robert J. Giuffra, Jr.

Robert J. Giuffra, Jr.
Sergio J. Galvis
Thomas C. White
Joseph E. Neuhaus
Elizabeth A. Cassady

125 Broad Street

New York, NY 10004

T: (212) 558-4000

 

Counsel for Defendant Argentine Republie

JOSEPH HAGE AARONSON LLC

By: _/s/ Gregory P. Joseph
Gregory P. Joseph
Rachel M. Cherington
485 Lexington Avenue, 30 Floor
New York, NY 10017
Telephone: (212) 407-1200

Counsel for Burford Capital LLC

SO ORDERED:
3th]
This” A “s+ day of April, 2021

Li pletial.
Hon. Loretta Preska
United States District Judge

 

New York, NY 10036

T: (212) 556-2100

Counsel for Plaintiffs Petersen Energia
inversora, S.A.U., Petersen Energia, SAU,
Eton Park Capital Management, L.P., Eton
Park Master Fund, Ltd., and Eton Park Fund,
LP.

DEBEVOISE & PLIMPTON LLP

By: /s/ Donald Francis Donovan

 

Donald Francis Donovan
Mark P. Goodman
Shannon Rose Selden
Dietmar W. Prager

919 Third Avenue

New York, NY 10022

T: (212) 909-6000

Counsel for Defendant YPF S.A.

 

 

 
